Citation Nr: 0824981	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
residuals of a fracture of the left fifth metatarsal (left 
foot).

2.  Evaluation of left eye angle recession glaucoma, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
foot and/or left knee disabilities.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1973 to June 1977 
and June 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In this rating decision, in pertinent part, 
the RO proposed to decrease the rating for the left foot 
disability from 30 percent to 20 percent, continued the 20 
percent rating for a left knee disability and a 10 percent 
rating for left eye angle recession glaucoma, denied 
entitlement to service connection for a right knee 
disability, and entitlement to a TDIU.  The veteran disagreed 
with the rating assigned these service-connected 
disabilities, and the denial of service connection and TDIU.  
The RO issued a statement of the case regarding these five 
issues.  

In a January 2006 rating decision, the RO effectuated the 
proposed reduction from 30 percent to 20 percent for the left 
foot disability.

In a November 2006 supplemental statement of the case, the RO 
increased the rating of the left knee disability from 20 
percent to 30 percent, as of August 16, 2006.  In a February 
2007 "Appeal Response," the veteran indicated that the 10 
percent increase satisfied his appeal of this issue and noted 
that the four issues, as listed above, should be forwarded to 
the Board.  Thus, the form and content requirements for the 
withdrawal of the issue of an increased rating for a left 
knee disability are satisfied and this issue is not presently 
before the Board.  See 38 C.F.R. § 20.204.

In reviewing the veteran's submissions, it is clear that the 
veteran questions the way in which the ratings for his 
various service-connected disabilities have been combined.  
The veteran is informed that the service-connected disability 
ratings are not added, but rather combined using a table 
contained in the VA schedule.  38 C.F.R. § 4.25.

The issues of entitlement to a rating in excess of 10 percent 
for left eye angle recession glaucoma, entitlement to service 
connection for a right knee disability, and entitlement to a 
TDIU are addressed in the REMAND appended to the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated on 
the merits has been obtained; the veteran has been provided 
notice of the evidence necessary to substantiate this claim 
and has been notified of what evidence he should provide and 
what evidence VA would obtain; there is no indication that 
the veteran has evidence pertinent to this claim that he has 
not submitted to VA.

2.  The veteran's 30 percent rating for his left foot 
disability was reduced to 20 percent to correct a clerical 
error; however, the relevant medical evidence shows that his 
status-post left foot fracture has been manifested by severe 
functional impairment since May 1, 2006; there is no medical 
evidence of loss of use of the left foot.


CONCLUSION OF LAW

Entitlement to restoration of a 30 percent rating for a 
service-connected left foot disability from May 1, 2006, but 
not to a rating in excess of 30 percent, is warranted.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1-
4.16, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a December 2004 VCAA letter regarding 
entitlement to an increased rating for the left foot 
disability.  This notice fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, the veteran 
was issued a March 2006 letter regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores.  As the instant decision grants the highest schedular 
rating for a unilateral foot disability under the applicable 
code and the veteran's contentions [he has not asserted 
actual loss of use of the foot and the medical evidence of 
record indicates that he uses his left foot], the Board finds 
that a full analysis of whether the notice requirement set 
for in Vazquez are satisfied is not necessary.  Further, in 
the March 2006 VCAA notification letter, the veteran was 
informed about types of evidence that the veteran should tell 
VA about or give to VA that may affect how VA assigned the 
disability evaluation, including information about on-going 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how the condition affects the 
ability to work; and statements discussing the disability 
symptoms from people who have witnessed how they affect the 
veteran.  In addition, the March 2006 letter informed the 
veteran that when a disability is service connected a 
disability rating is assigned and that, depending on the 
disability involved, VA assigns a rating from 0 to 100 
percent, and that VA uses a schedule for evaluating 
disabilities.  The Board, therefore, finds that the third and 
fourth elements are substantially satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued subsequent to the 
rating decision on appeal.  The Board is cognizant of recent 
decisions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
November 2006 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including an August 2006 VA examination.  
After review of the examination report, the Board finds that 
it is adequate for rating purposes.  Thus, there is no duty 
to provide another examination.  38 C.F.R. §§ 3.326, 3.327.

The Board notes that the claims file includes records from 
the Social Security Administration (SSA).  These records 
include a 1991 decision denying the disability benefit 
sought.  Review of these records indicates that the veteran 
main disability was found to be a back disability.  Although 
it appears that not all associated SSA medical records are of 
file and the SSA opinion of record notes the left foot 
disability, there is no indication that these additional 
records would be relevant to the claim currently on appeal, 
as any medical evidence created in preparation for the 1991 
decision would be too distant in time to be relevant to the 
issue currently before the Board.  Given these 
considerations, any additional development would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is also pertinent to note that the veteran's claim for 
restoration of a 30 percent rating for his left foot 
disability is granted by this decision and that a 30 percent 
evaluation is the highest schedular rating allowed under the 
criteria for rating residuals of a foot injury.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  As explained in 
more detail below, the medical evidence does not show loss of 
use of the left foot and it is not contended otherwise.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim adjudicated on the merits.  Adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Diagnostic Code 5283, located in 38 C.F.R. § 4.71a, provides 
ratings based on malunion or nonunion of tarsal or metatarsal 
bones.  A maximum rating of 30 percent is warranted for 
severe malunion or nonunion of tarsal or metatarsal bones.  A 
Note to Diagnostic Code 5283 provides that malunion or non-
union of tarsal or metatarsal bones with actual loss of use 
of the foot is rated 40 percent disabling.   

Diagnostic Code 5284, also located in 38 C.F.R. § 4.71a, 
provides ratings for residuals of other foot injuries.  A 
maximum rating of 30 percent is warranted for severe 
residuals of a foot injury.  A Note to Diagnostic Code 5284 
provides that foot injuries with actual loss of use of the 
foot are to be rated 40 percent disabling.  

Factual Background

In October 2004, the veteran filed a claim asking for 
reevaluation of the service-connected left foot disability.

The veteran underwent a general VA examination in May 2005.  
Although the examiner reviewed some medical records, he did 
not review the claims file.  Regarding the left foot, the 
veteran reported a "loose" feeling with sharp pain when 
stepping down.  The examiner indicated that later the veteran 
reported that the pain was sometimes dull, and that is like 
having no pain at all.  The veteran reported constant 
weakness and stiffness, but reported that swelling occurred 
"not that often."  During a flare-up, functional limitation 
was noted to be difficulty stepping down on the left foot and 
bearing weight on the left foot.  The examiner reported that 
the effect of the condition was that the veteran had not 
worked since 1998.  (The veteran's claim for a TDIU is 
addressed in the remand below.)  The examiner also noted that 
the veteran stood in the waiting area with the assistance of 
his son, and leaned heavily on a cane, but transferred to and 
a table and chair without assistance.  

Physical examination revealed that the veteran was unable to 
fully bear weight on he left foot.  The left foot appeared 
slightly smaller than the right foot, but the examiner noted 
that appeared the same size when seated.  It was also 
reported that all of the veteran's toes were moderately 
hammer shaped.

In the July 2005 rating decision on appeal, the RO proposed 
to reduce the 30 percent rating, noting that the claims file 
lacked evidence that an increase from 20 percent had been 
granted.  It appeared that the 30 percent rating was 
mistakenly placed on the rating sheet.  In a January 2006 
rating decision, the proposed reduction was effectuated.  The 
effective date for the reduction was May 1, 2006.

The veteran underwent an additional VA examination in August 
2006.  The examiner noted review of the claims file and 
observed that the veteran had a bone fragment removed in 
1984.  The examiner reported flare-ups in pain so severe that 
such episodes cause him to fall when they occur.  He 
estimated that he had flare-ups 3 to 4 times a week.  Usual 
duration of a flare-up was noted to be one to two days.  The 
veteran had had two cortisone injections in the left foot.  
The veteran was noted to use Canadian crutches when he had to 
do a lot of walking and that he used a cane around the house.  
The examiner found that the veteran had severe instability in 
the left foot and toes, and severe painful motion in the left 
toes and the lateral aspect of the foot.  The examiner also 
found severe weakness and incoordination.  The examiner found 
that the veteran had an "ununited fracture with loss of 
function."  

Analysis

The Board finds that restoration of a 30 percent rating for 
the veteran's service-connected residuals of a left foot 
fracture is warranted.  This finding was made after review of 
the two VA examinations conducted during the pendency of this 
appeal.  Although the reduction was made to correct an 
apparent clerical error and the evidence indicates that not 
all of the veteran's functional loss is due to the service-
connected foot disability, with some impairment apparently 
due to the service-connected left knee disability and the 
non-service connected hammer toes, the Board finds that the 
service-connected left foot disability is manifested by 
severe functional impairment even when considered separate 
from the other disabilities.

As the Board finds that the disability has been severe during 
the entire period of time at issue, the 30 percent rating is 
effectively restored from May 1, 2006 or during the entire 
period of time it was reduced.

The 30 percent rating is the maximum schedular evaluation 
allowed under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 40 
percent rating is warranted with actual loss of use of the 
foot.  See 38 C.F.R. § 38 C.F.R. § 4.71a, 5167, 5284.  In 
this case, however, the evidence does not indicate and the 
veteran has not contended that he has loss of use of the 
foot.  Where a veteran is in receipt of the maximum rating 
for limitation of motion of a joint, the DeLuca provisions do 
not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, no additional discussion regarding the considerations 
outlined in DeLuca (38 C.F.R. §§ 4.40, 4.45) is necessary.

As the preponderance of the evidence is against a rating in 
excess of 30 percent, the benefit of the doubt doctrine is 
not applicable to this aspect of the claim.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's claim for a total disability rating based upon 
individual unemployability due to all of his service-
connected disabilities (TDIU) is addressed in the remand 
below.  With respect to the left foot disability, in the 
absence of requisite factors, the criteria for submission for 
consideration of an assignment of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Restoration of a 30 percent rating for a service-connected 
left foot disability, but not to a rating in excess of 30 
percent, is warranted, subject to the law and governing 
regulations applicable to the payment of monetary benefits.


REMAND

After review of the claims file, the Board finds that the 
other claims on appeal must be remanded in order to obtain 
additional VA examinations and provide the veteran with 
additional VCAA notice.

The veteran is currently service connected for glaucoma.  
This disability is rated as 10 percent disabling under 
Diagnostic Code 6013, located in 38 C.F.R. § 4.84a.  This 
Diagnostic Code provides that 10 percent is the minimum 
rating, and that the disability should be rated on impairment 
of visual acuity or field loss.

In May 2005, the veteran underwent a VA eye examination.  The 
examiner noted that the veteran was hit in the left eye with 
a truck toolbox while on active duty and was subsequently 
diagnosed with angle recession glaucoma and a cataract in the 
left eye.  The veteran reported blurry vision and restricted 
fields in the left eye.  The examiner indicated that the 
veteran's acuity was correctable to 20/20.  The diagnoses 
were traumatic glaucoma in the left eye with visual filed 
loss and traumatic cataract with decreased acuity.  The 
examiner opined that the in-service trauma caused glaucoma, a 
cataract and decreased peripheral vision.  It is not clear 
that service connection is in effect for a cataract but any 
loss of visual acuity or peripheral vision of the left eye is 
considered in rating the veteran's glaucoma.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6013.

The claims file includes the charts from field vision 
testing.  A review of these charts, however, indicates that 
only one recording was made.  38 C.F.R. § 4.76 provides that 
2 recordings, and when possible, 3 will be made.  Therefore, 
the Board finds that a remand in order to schedule an 
additional VA eye examination is necessary.

Regarding service connection for a right knee disability, the 
Board notes that the RO has considered the claim on a direct 
basis and on the basis of whether the disability is secondary 
to the service-connected left knee.  The Board notes, 
however, that the veteran has also contended that his left 
foot disability caused him to fall, injuring the right knee.

In August 2006, the veteran underwent a VA examination.  The 
examiner provided a thorough examination, reviewed the claims 
file, and recorded the veteran's history.  The clinician 
provided the opinion that it was less likely than not that 
the veteran's right knee disability was permanently 
aggravated by his service connected left knee disability.  
The examiner found that the veteran had a small joint 
effusion, pre-patellar bursitis and degenerative changes.  
The clinician wrote as rationale for the opinion that the 
service treatment records revealed that the veteran did 
complain of right knee problem during service but the 
examination was normal.  It was further observed that that 
the veteran's degenerative joint disease appeared to be 
commensurate with age.  

After review of this examination report, the Board finds that 
the claim must be remanded in order to schedule the veteran 
for an additional VA examination.  Although the examiner 
provided a thorough examination, the examiner's opinion 
appears to have focused on events during service and does not 
evaluate fully the veteran's contention regarding injuries, 
including falls, after service.  Further, the examiner did 
not evaluate whether the disability was secondary to the left 
foot disability.  Although the Board is cognizant that the 
examiner opined that the degenerative joint disease was 
commensurate with age, he did not provide an alterative 
etiology for the effusion or bursitis and, under 38 C.F.R. § 
3.310 (a), secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  An amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, was enacted during the pendency of this 
appeal.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

In view of the foregoing, the veteran must be afforded a VA 
orthopedic examination to determine if any right knee 
disability that is currently present was caused or aggravated 
by his service-connected left foot and/or left knee 
disability.  Id.  The veteran must be informed of the 
evidence needed to substantiate his secondary service 
connection claim and be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that regulation, effective October 
10, 2006.  See 38 C.F.R. § 19.9.

Regarding entitlement to a TDIU, the record contains some 
evidence that the veteran is unemployable due to service-
connected disability, to include opinion statements contained 
in the VA examinations conducted during the pendency of the 
appeal.  The veteran currently receives a 30 percent rating 
for the left knee disability, 30 percent for the left foot 
(granted in the instant decision), and separate 10 percent 
ratings for glaucoma, tinnitus, and herpes simplex rash.  
Using 38 C.F.R. § 4.25, this results in a 60 percent combined 
rating.  

VA regulations provide that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, under certain requirements.  The first 
requirement under 38 C.F.R. § 4.16(a) is a determination in 
the judgment of the rating agency that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If the RO makes 
this determination, the veteran will be granted a TDIU if he 
has one service-connected disability rated at 60 percent or 
more disabling, or, if there are two or more disabilities, 
the veteran has a combined disability rated at 70 percent or 
more disabling, with one of the service connected 
disabilities rated at least 40 percent disabling.  See 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) provides that rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set for in 38 C.F.R. § 4.16(a).  In such cases, the 
rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.

The veteran does not currently meet the schedular criteria 
under 4.16(a).  After the other development directed upon 
remand is completed, the AMC/RO should reevaluate whether the 
schedular criteria are met, and if so, whether a medical 
opinion regarding unemployability is required.  If these 
schedular criteria are not met, the AMC/RO should consider 
the veteran's claim for TDIU under 38 C.F.R. § 4.16(b).  
Specifically, the AMC/RO should consider whether the claim 
should be submitted to the Director, Compensation and Pension 
Service for extra-schedular consideration.  

After review of the VCAA notification letters of record, the 
Board also finds upon remand that the AMC/RO should issue an 
additional VCAA notification letter.  

Regarding the increased rating claim for glaucoma, this 
notification letter should comply with Vazquez-Flores.  As 
discussed above, this case enunciated new notice requirements 
in the development of a claim for an increased rating.  

Review of the record indicates that the veteran has not been 
provided a VCAA letter that includes the elements of a TDIU 
claim.  Upon remand, the veteran should be provided notice of 
the evidence and information needed to substantiate this 
claim.

Lastly, the veteran has submitted multiple statements 
indicating some confusion with how his combined service-
connected rating is calculated.  As it does not appear that 
the veteran has been issued a copy of the combined rating 
schedule, he should be furnished with 38 C.F.R. § 4.25.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter regarding 
the claims for a rating in excess of 10 
percent for left eye angle recession 
glaucoma; service connection for a right 
knee disability, to include as secondary 
to service-connected left foot and/or 
left knee disabilities; and entitlement 
to a TDIU.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.

Regarding the increased rating claim for 
glaucoma, the letter should also comply 
with the Court's recent decision in 
Vazquez-Flores v. Peake.  The letter 
should (1) notify the veteran that, to 
substantiate his claim, that the veteran 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on the 
veteran's employment and daily life; (2) 
advise the veteran, at least in general 
terms, of the information and evidence 
necessary to establish the specific 
criteria under the potentially 
applicable diagnostic codes [in this 
case, the letter should include the VA 
regulations and rating criteria for eye 
disabilities, and specifically simple, 
primary, noncongestive glaucoma: 
38 C.F.R. §§ 4.75-4.84, Figure 1, Table 
V, Diagnostic Codes 6013, 6080]; (3) 
notify the veteran that should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

Regarding the claim for service 
connection for a right knee disability, 
the veteran must also be notified of the 
information and evidence needed to 
substantiate the claim for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.  
See 71 Fed. Reg. 52744 (2006).

Regarding the claim for TDIU, the 
veteran should be provided notice of 
the evidence and information needed to 
substantiate this claim.

This letter should also include a copy 
of 38 C.F.R. § 4.25, which provides the 
combined rating table.

2.  All VA medical examination and 
treatment reports and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims remanded in this instant 
decision, must be obtained for inclusion 
in the claims file.

3.  The veteran should be scheduled for 
a VA eye examination for the purpose of 
determining the current severity of his 
service-connected left eye disability.  
The claims file should be sent to the 
examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should note all relevant left 
eye clinical findings.  Testing should 
include uncorrected and corrected 
central visual acuity for distance and 
near, with a recording of the 
refraction.  Measurement of the visual 
field should be made part of the report 
of examination, with not less than 2 
recordings, and 3 should be made if 
possible.

4.  The veteran should be scheduled for 
a VA orthopedic examination.  The claims 
file should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, to include 
the service medical records, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a right knee disability 
that began during service or 
is causally linked to any 
incident of active duty or a 
finding recorded in the 
service medical records?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any right 
knee disability that may be 
present was caused or 
aggravated by the veteran's 
service-connected left foot 
and/or left knee disability?  

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The clinician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran's right knee 
disability was aggravated by 
the left foot and/or left knee 
disabilities, to the extent 
that is possible, the examiner 
is requested to provide an 
opinion as to approximate 
baseline level of severity of 
the disability (e.g., slight, 
moderate) before the onset of 
aggravation.

5.  After the other development directed 
upon remand is completed, the AMC/RO 
should reevaluate whether the schedular 
criteria for a TDIU are met under 
38 C.F.R. § 4.16(a), and whether a 
medical opinion regarding 
unemployability is required.  If these 
schedular criteria are not met, the 
AMC/RO should consider the veteran's 
claim for TDIU under 38 C.F.R. 
§ 4.16(b).  Specifically, the AMC/RO 
should consider whether the claim should 
be submitted to the Director, 
Compensation and Pension Service for 
extra-schedular consideration.  

6.  Thereafter, the veteran's claims for 
an increased rating for angle recession 
glaucoma, service connection for a right 
knee disability on a direct incurrence 
and secondary bases, and for a TDIU must 
be adjudicated.  

If any benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
should include a copy of 38 C.F.R. 
§ 4.25.  If the claim for service 
connection for a right knee disability 
remains denied, this supplemental 
statement of the case must include 38 
C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


